               IN THE UNITED STATES DISTRICT COURT

                     FOR THE TERRITORY OF GUAM

UNITED STATES OF AMERICA,     )         CIVIL CASE NO. 17-00113
                              )
          Plaintiff,          )         ORDER DENYING UNOPPOSED
                              )         MOTION TO BIFURCATE HEARING
     vs.                      )         ON CROSS-MOTIONS FOR JUDGMENT
                              )         ON THE PLEADINGS
GOVERNMENT OF GUAM;           )
CHAMORRO LAND TRUST           )
COMMISSION; and               )
ADMINISTRATIVE DIRECTOR OF    )
THE CHAMORRO LAND TRUST       )
COMMISSION,                   )
                              )
          Defendants.         )
_____________________________ )

     ORDER DENYING UNOPPOSED MOTION TO BIFURCATE HEARING ON
           CROSS-MOTIONS FOR JUDGMENT ON THE PLEADINGS

          The United States of America has filed an unopposed

motion to have separate hearings on the cross-motions for

judgment on the pleadings.     That motion is denied because

granting the motion would mean that issues central to both

motions would necessarily be argued twice.        The court will allow

each side to have different attorneys argue different issues, but

no more than two attorneys may argue for each side.

          IT IS SO ORDERED.

          DATED: Honolulu, November 14, 2018.



                                 /s/ Susan Oki Mollway
                                 Susan Oki Mollway
                                 United States District Judge




        Case 1:17-cv-00113 Document 48 Filed 11/14/18 Page 1 of 1
